RATLIFF, Chief Judge,
concurring.
I concur completely in that part of the majority opinion affirming the judgments entered against appellants.
I also concur in the reversal in part to consider appellants' 42 U.S.C. § 1988 counterclaims. However, in this latter regard, attention should be directed to the opinion of the Supreme Court of the United States in Memphis Community School District v. Stachura (1986), 477 U.S. 299, 307, 106 S.Ct. 2537, 2544, 91 L.Ed.2d 249, 259, holding that no compensatory damages could be awarded for violation of the right to due process of law absent proof of actual injury, citing its decision in Carey v. Piphus (1978), 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed. 2d 252. Thus, the abstract value of the constitutional right may not form the basis for § 1983 damages. Stachura, 477 U.S. at 308, 106 S.Ct. at 2544, 91 L.Ed.2d at 259. Violation of first amendment rights likewise would confer no right to damages absent proof of actual damage, although nominal damages might be appropriate. Stachura, 477 U.S. at 308, fn. 11, 106 S.Ct. at 2544, fn. 11, 91 L.Ed.2d at 260, fa. 11.
Thus, I concur in the remand to hear and determine appellants' § 1983 counterclaims within the limitations imposed by Stachura and Carey.